ORDER

DARELL R. MATLOCK, JR., Chief Justice.
NOW ON THIS 30th day of March, 2007, the petition filed in the above styled *2case comes on for review by the Chief Justice of the Cherokee Nation Supreme Court pursuant to Rule 13 of the Supreme Court Rules and Procedures and after review of the petition filed herein declines to issue notice and dismisses the petition for the following reasons:
1. That the petition filed herein indicates that petitioner had actual notice on March 22, 2007 of the Cherokee Nation Election Commission’s decision concerning the protest of the eligibility of Chadwick Smith’s candidacy for the elected office of Principal Chief of the Cherokee Nation.
2. That the petition filed herein was received by the Supreme Court Clerk for filing by mail on this 30th day of March, 2007.
3. That pursuant to LA-39-05 Section 37(B) the petition had to be filed on or before March 27, 2007.
4. That the petition is defective on its face by reason of the non-compliance of Rule 6 of the Supreme Court Rules and Procedures and the exception allowed to Rule 6 of the Supreme Court Rules and Procedures as defined and set forth in SC-AD-07-01.
IT IS THEREFORE the Court’s order that the petition filed herein is dismissed without issuance of notice.
IT IS FURTHER ORDERED by the Court that the Supreme Court Clerk shall serve a copy of this order on the petitioner forthwith.